                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

MICHAEL MAYVILLE,

        Plaintiff,                                                     ORDER
   v.
                                                               Case No. 19-cv-351-bbc
DEMERS, ET AL.,

        Defendants.


        On May 1, 2019, I assessed plaintiff Michael Mayville an initial partial payment of

$1.21 due by May 22, 2019. Now plaintiff has submitted a letter, which I construe as a

motion for an order requiring disbursement of $1.21 from plaintiff’s release account to make

the initial partial payment of the filing fee.    Plaintiff’s general trust fund account lacks

sufficient funds, and plaintiff seeks an order requiring disbursement of $1.21 from plaintiff’s

release account.

        Pursuant to 28 U.S.C. § 1915(b)(1), prison officials are required to use a prisoner’s

release account to satisfy an initial partial payment if no other funds are available. Carter v.

Bennett, 399 F. Supp. 2d 936, 936-37 (W.D. Wis. 2005).
                                              ORDER

       IT IS ORDERED that prison officials are directed to disburse $1.21 from plaintiff’s

release account for payment of the initial partial filing fee. Plaintiff’s initial partial filing fee

is due by June 14, 2019.




               Entered this 24th day of May, 2019.

                                      BY THE COURT:

                                      /s/
                                      PETER OPPENEER
                                      Magistrate Judge




                                                 2
